ORDER OF SUSPENSION
A Hearing Panel of the Disciplinary Board of the Supreme Court filed its Findings and Determination that Dale Moug be suspended for 30 days for a violation of Canon 1, DR 1-102(A)(3), (4), (5) and (6) of the Code of Professional Responsibility, that violation being the conviction, following trial by jury in county court for the County of Burleigh, of theft of property in violation of city ordinance 24-35(1). Also filed was a Stipulation and Agreement of the parties.
The Supreme0 Court accepted the Findings and Determination of the Hearing Panel and attached Stipulation signed by Dale Moug; his counsel, Orell D. Schmitz; and counsel for the Disciplinary Board, Vivian Berg.
IT IS HEREBY ORDERED, that Dale Moug be suspended from the practice of law in the State of North Dakota for a period of thirty days, commencing July 10, *5681985, at 4 p.m., after which period he may petition for reinstatement.
The Honorable Gerald W. VandeWalle deemed himself disqualified and did not participate in this order.
Ralph J. Erickstad, Chief Justice
H.F. Gierke III, Justice
Herbert L. Meschke, Justice
Beryl J. Levine, Justice